98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff--Appellee,v.Ronson O'Shea BARNWELL, Defendant--Appellant.
No. 96-7159.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 3, 1996Oct. 15, 1996.

Ronson O'Shea Barnwell, Appellant Pro Se.  Ruth Elizabeth Plagenhoef, Assistant United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
APPEAL DISMISSED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM.


1
Appellant appeals from the district court's order denying Appellant's motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  See Bailey v. United States, --- U.S. ----, 64 U.S.L.W. 4039 (U.S. Dec. 6, 1995) (No. 94-7448);  United States Sentencing Commission, Guidelines Manual, § 2D1.1(b)(1).  Accordingly, we deny a certificate of appealability and dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED